 In the Matterof ELECTRIC STEEL ELEVATOR DIVISION OFRUSSELL-MILLER MILLINGCo.andFLOUR,CEREAL, ELEVATOR WORKERS ANDCAR-COOPERS UNION,LOCAL 19152,AFFILIATED WITH THE A. F. or L.Case No. R-1416.-Decided August 10, 1939Milling Industry-Investigation of Representatives:controversy concerningrepresentation of employees : rival organizations ; company willing to deal withany union which can prove that it represents a majority-UnitAppropriate forCollective Bargaining:all employees in grain elevator excluding superintendent,assistant superintendent, inspectors, assistant inspectors, shed foremen, andclericalemployees-Representatives:unions agree that an election is necessaryto settle question of representation ; eligibility to participate in choice : tem-porary employees on senioritylist-Election OrderedMr. Lee LoevingerandMr. Lester Asher,for the Board.Mr. Ralph L. Helstein,ofMinneapolis,Minn., for the C. I. O.Mr. W. A. Younker,of Minneapolis, Minn., for the A. F. of L.Mr. Ray Johnson,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn May 12, 1939, Flour, Cereal, Elevator Workers and Car-CoopersUnion, Local 19152, affiliated with the American Federation of Labor,herein called the A. F. of L., filed with the Regional Director for theEighteenth Region (Minneapolis, Minnesota), a petition allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Electric Steel Elevator Division of Russell-Miller Milling Co., Minneapolis, Minnesota, herein called the Com-.pany,l and requesting an investigation and certification of represen-tatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On June 12, 1939, theNational Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3, of'The pleadings,which incorrectly designated the Companyas Russell-MillerMillingCompany wereamended at the hearing.14 N. L. R. B., No. 33.446 ELECTRIC STEEL ELEV.DIVISION OF RUSSELL-MILLER MILLING CO. 447National Labor Relations Board Rules and Regulations-Series 1,as amended,ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.On June 13, 1939, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, the A. F. of L.,and United Grain Workers Local No. 492, affiliated with the UnitedCannery, Agricultural, Packing and Allied Workers of America, andalso affiliated with Congress of Industrial Organizations, hereincalled the C. I. 0., a labor organization claiming to represent em-ployees directly affected by the investigation.Pursuant to the no-tice, a hearing was held on June 22, 1939, before Joseph F. Keirnan,the Trial Examiner duly designated by the Board.The Board, theCompany, the A. F.. of L., and the C. I. O. were represented bycounsel and participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.During thecourse of the hearing, the Trial Examiner made several rulings onmotions and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYRussell-Miller Milling Co., a Delaware corporation, has-its princi-pal office in Minneapolis,Minnesota.Itmaintains offices,plants,mills, and elevators in various locations throughout the United Statesand is licensed to do business in 17 States.The Electric Steel Elevator Division of the Company operates agrain elevator in Minneapolis, Minnesota, where it engages in thebusiness of receiving,cleaning, and sizing grain,principally wheat,durum, barley, rye, and oats.Approximately 60 per cent of thegrain handled by this division originates outside the State of Minne-sota.Approximately 35 per cent of the grain received by the Elec-tricSteelElevator Division is sent directly to the adjacent millowned by the Company where it is milled into various grain prod-ucts.Approximately 70 per cent of these products are shipped topurchasers outside the State of Minnesota.. Of the remaining 65per cent of the grain handled by this division over 80 per cent isshipped to purchasers outside the State of Minnesota. 448-DECISIONS,OF NATIONAL.LABORRELATIONSBOARD-... .II.THE ORGANIZATIONS INVOLVEDFlour, Cereal, ElevatorWorkers and Car-Coopers Union, Local19152, is a labor organization affiliated with the American Federa-tion of Labor. It admits to its membership all the employees of theCompany except the superintendent, assistant superintendent, inspec-tors, assistant inspectors, shed foremen, and clerical employees.United Grain Workers Local No. 492, is a labor organization affili-ated with the Congress of Industrial Organizations. It admits to itsmembership all production employees who, in the normal course ofbusiness, are paid on an hourly basis, excluding all supervisory andclerical employees, and those who occupy executive positions with theCompany.III.THE QUESTION CONCERNINGREPRESENTATIONOn August 31, 1938, the C. I. O. negotiated with the Company anexclusive bargaining contract for all the employees of the grain ele-vator, excluding foremen, inspectors, superintendents, and office em-ployees.This contract expired on July 1, 1939.On April 28, 1939,the A. F. of L. notified the Company that it represented a majorityof the Company's employees and asked for exclusive bargainingrecognition.The Company replied that it would negotiate with anyunion which could clearly prove that it represented a majority of theemployees.We find that a question has arisen concerning the representationof employees of the Electric Steel Elevator Division of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe A. F. of L. contends that the appropriate unit should consistof all the employees in the grain elevator, excluding the superintend-ent, assistant superintendent, inspectors, assistant inspectors, shedforemen, and clerical employees.The C. I. O. would exclude fromthe unit grain-cleaner operators, weighers, and 'al millwright on the ELECTRIC STEEL ELEV. DIVISION OF RUSSELL-MILLER MILLING CO. 449ground that they are more skilled than the ordinary employees andreceive higher wages. In addition, the 'C. I. 0. asserts that the grain-cleaner operators and the weighers are confidential employees whoseinterests are closer to the management than to the other employees.The record does not support the contentions of the C. I. 0.Al-though the employees it seeks to exclude occupy positions requiringsome degree of skill, they have no supervisory duties.They areengaged directly in production and maintenance work and are in nosense confidential employees.The C. I. 0. conceded at the hearingthat it had attempted to organize these employees.Moreover, asnoted above, they were covered by the exclusive bargaining contractwhich the Company had signed with the C. I. 0. in 1938.We shallinclude these employees in the appropriate unit.We find that all the employees of the Electric Steel Elevator Divi-sion of the Company excluding the superintendent, assistant superin-tendent, inspectors, assistant inspectors, shed foremen, and clericalemployees, constitute a unit appropriate for the purposes of collectivebargaining and that said unit will insure to employees of the Com-pany the full benefit of their right to self-organization and to collec-tive bargaining and otherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESNeither the A. F. of L. nor the C. I. 0. introduced evidence of mem-bership and both agreed that an election should be held to settle thequestion concerning representation.Both labor organizations fur-ther agreed, with the exception noted below, that those employees inthe appropriate unit whose names appeared on the seniority list ofthe Company should be eligible to participate in the election.The evidence shows that C. F. Hurteau, whose name appears on theseniority list, has severed his connection with the Company and isnot entitled to vote, and that the name of John Hofstad should beon the seniority list.The A. F. of L. contends that five employeesshould not be eligible to vote because they are employedonly 2 or 3months a year. It is conceded that the names of the temporary em-ployees are on the seniority list of the Company. It is the practiceof the Company to lay off and to hire employees according to theseniority list and the evidence shows that the employees in questionwill be recalled to work when business conditions permit.We shalltherefore permit them to participate in the election which we shallorder.29 Cf.Matter of FlemoProductsCorporationandInternationalBrotherhoodof ElectricalWorkers,LocalB-713,7 N. L. R. B. 1163. 450DECISIONSOF NATIONAL LABOR RELATIONS BOARDUpon the basis of the above findings of fact and upon the entirerecord in the case,the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of the Company,within the meaning of Sec-tion 9(c) and Section 2 (6) and (7) of the National Labor RelationsAct.2.All the employees of Electric Steel Elevator Division of theCompany excluding the superintendent, assistant superintendent, in-spectors,assistant inspectors,shed foremen,and clerical employeesconstitute a unit appropriate for the purposes of collective bargain-ing,within the meaning of Section 9 (b) of the National LaborRelations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, of Na-tional Labor Relations Board Rules and Regulations-Series 2, it isherebyDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for the purposes of collectivebargaining with Electric Steel Elevator Division of Russell-MillerMilling Co.,Minneapolis,Minnesota, an election by secret ballotshall be conducted within twenty (20) days from the date ofthis Direction, under the direction and supervision of the RegionalDirector for the Eighteenth Region, acting in this matteras agent forthe National Labor Relations Board and subject to Article III, Sec-tion 9, of said Rules and Regulations, among the employees on theseniority list of Electric Steel Elevator Division of Russell-MillerMilling Co., excluding the superintendent, assistant superintendent,inspectors,assistant inspectors,shed foremen,and clerical employees,except those who have since permanently quit or have been dischargedfor cause, to determine whether they desire to be represented byFlour, Cereal, ElevatorWorkers and Car-Coopers Union, Local19152, affiliated with the American Federation of Labor, or by UnitedGrainWorkers, Local No. 492, affiliated with the United Cannery,Agriculture, Packing and Allied Workers of America; and with theCongress of Industrial Organizations, for the purposes of collectivebargaining,or by neither.